DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2. 	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacks (US 2011/0164554 A1) in view of Hoffberg (US 9,818,136 B1).
 	Regarding claim 16, Jacks teaches a satellite head station (see Fig.1, a satellite head station 124 with transceiver 125), comprising: 
 	a transceiver (see Fig.1, a satellite head station (124) with transceiver (125)) configured to receiving UE information from a first satellite base station during a first time period (see Fig.1, see 2 bold black zig zag signals, or see a satellite head station (124) receiving UE (10) information from a first satellite base station (126) during a first time period, and see Abstract, [0007], [0009], [0010], “A traffic channel is assigned for use by a terminal to transmit data traffic to a satellite for relay to a satellite base 
station. The traffic channel assignment is retained for use by the terminal while the terminal is idle”, also see Jacks’ claims 1, 2, 6, 7, 8, 20, 24, 25, 26, 36, 39, 40 and 41), 
 	wherein the UE information is associated with a UE that is located within a first geographic cell of the first satellite base station and is in an inactive state (see Fig.1, see the UE (10) that is located within a first geographic cell (128)) of the first satellite base station (126), and see Abstract, [0007], [0009], [0010], “A traffic channel is assigned for use by a terminal to transmit data traffic to a satellite for relay to a satellite base station. The traffic channel assignment is retained for use by the terminal while the terminal is idle”, also see Jacks’ claims 1, 2, 6, 7, 8, 20, 24, 25, 26, 36, 39, 40 and 41).
 	Jacks does not specifically disclose UE context information, a memory for storing the UE context information.  
	Hoffberg teaches UE context information (see Fig.8 and Hoffberg’s claim 4, “user context information”), a memory for storing the UE context information (see Fig.8 and Hoffberg’s claim 4, “a memory configured to store at least one of user relevance and user context information for a respective user”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Hoffberg into the system of Jacks in order to provide an automated system for optimally conveying information based on relevance and reliability (see Hoffberg, Abstract).
 	Regarding claim 17, the combination of Jacks and Hoffberg further teaches the transceiver is further configured to: receive a UE context retrieve message from a second satellite base station during a second time period when the UE is within a second geographic cell served by the second satellite base station; and transmit the UE context associated with the UE to the second satellite base station (see Jacks, Fig.1, see the UE (10) that is located within a first geographic cell (128)) of the first satellite base station (126), and see Abstract, [0007], [0009], [0010], “A traffic channel is assigned for use by a terminal to transmit data traffic to a satellite for relay to a satellite base station. The traffic channel assignment is retained for use by the terminal while the terminal is idle”, also see Jacks’ claims 1, 2, 6, 7, 8, 20, 24, 25, 26, 36, 39, 40 and 41, and/or see Hoffberg, Fig.8, Hoffberg’s claim 4, “a memory configured to store at least one of user relevance and user context information for a respective user”).  
 	Regarding claim 18, the combination of Jacks and Hoffberg further teaches the transceiver is further configured to: receive downlink data for the UE from a core network; and sending a paging message to at least one satellite base station, wherein the paging message contains the UE context information stored in the memory (see Jacks, Fig.1, see the UE (10) that is located within a first geographic cell (128)) of the first satellite base station (126), and see Abstract, [0007], [0009], [0010], “A traffic channel is assigned for use by a terminal to transmit data traffic to a satellite for relay to a satellite base station. The traffic channel assignment is retained for use by the terminal while the terminal is idle”, also see Jacks’ claims 1, 2, 6, 7, 8, 20, 24, 25, 26, 36, 39, 40 and 41, and/or see Hoffberg, Fig.8, Hoffberg’s claim 4, “a memory configured to store at least one of user relevance and user context information for a respective user”).  
 	Regarding claim 19, the combination of Jacks and Hoffberg further teaches the transceiver is further configured to: during a second time period when the UE is within a second geographic cell served by a second satellite base station, receiving a UE context retrieve message from the second satellite base station; and transmitting the UE context associated with the UE to the second satellite base station (see Jacks, Fig.1, see the UE (10) that is located within a first geographic cell (128)) of the first satellite base station (126), and see Abstract, [0007], [0009], [0010], “A traffic channel is assigned for use by a terminal to transmit data traffic to a satellite for relay to a satellite base station. The traffic channel assignment is retained for use by the terminal while the terminal is idle”, also see Jacks’ claims 1, 2, 6, 7, 8, 20, 24, 25, 26, 36, 39, 40 and 41, and/or see Hoffberg, Fig.8, Hoffberg’s claim 4, “a memory configured to store at least one of user relevance and user context information for a respective user”).  
 	Regarding claim 20, the combination of Jacks and Hoffberg further teaches the first satellite base station is identified based on tracking area information associated with the UE (see Jacks, Fig.1, see the UE (10) that is located within a first geographic cell (128)) of the first satellite base station (126), and see Abstract, [0007], [0009], [0010], “A traffic channel is assigned for use by a terminal to transmit data traffic to a satellite for relay to a satellite base station. The traffic channel assignment is retained for use by the terminal while the terminal is idle”, also see Jacks’ claims 1, 2, 6, 7, 8, 20, 24, 25, 26, 36, 39, 40 and 41, and/or see Hoffberg, Fig.8, Hoffberg’s claim 4, “a memory configured to store at least one of user relevance and user context information for a respective user”).

Allowable Subject Matter
3. 	Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 1 and 9, the combination of Jacks and Hoffberg teaches claims 16-20.  The combination of Jacks and Hoffberg fails to teach a method performed by a satellite head station, the method comprising: translating a first uplink (UL) tunnel address associated with a core network to a second UL tunnel address associated with the satellite head station, wherein the first and second UL tunnel addresses are each associated with a packet data unit (PDU) session established between the core network and a user equipment device (UE); transmitting the second UL tunnel address to a first satellite base station; and receiving UL data associated with the PDU session from the first satellite base station, wherein a UL tunnel address destination associated with the received UL data is set as the second UL tunnel address.
 	Dependent claims 2-8 and 10-15 are allowable for the same reasons.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642